Exhibit C/F/R C ROSS, FERNANDEZ & RILEY, LLP Accountants & Consultants Consent of Independent Registered Public Accounting Firm Gen2Media Corporation Orlando, Florida We hereby consent to the use in the Prospectus constituting a part of this Registration Statement of our report dated November 9, 2007, relating to the consolidated financial statements of Gen2Media Corporation, which is contained in that Prospectus. We also consent to the reference to us under the caption "Experts" in the Prospectus. Cross, Fernandez & Riley, LLP Orlando, Florida April 1, 201 S.
